         Case 1:19-cv-02473-SAG Document 80-3 Filed 05/13/21 Page 1 of 5




                                                               May 13, 2021
VIA ECF
Honorable Stephanie Gallagher
United States District Court in the District of Maryland
101 West Lombard Street, Chambers 7C
Baltimore, MD 21201

       Re: Washington v. Baltimore Police Dep’t, et al., Case No. 19-cv-02473-SAG
Dear Judge Gallagher:
       In accordance with Guideline 1(f) of Appendix A of the Local Rules and this Court’s
Scheduling Order, Dkt. 56 at Section II(e), Plaintiff Gary Washington submits this letter to
apprise the Court of the parties’ inability to resolve discovery disputes despite good faith efforts.
The disputes center on the Officer Defendants’ incomplete responses to Interrogatories Nos. 5
and 11 served on the Officer Defendants.
       I.      Relevant Background
        Plaintiff Gary Washington was wrongfully convicted and incarcerated for over three
decades for the 1986 murder of Faheem Ali, a crime he did not commit. Dkt. 5 at ¶ 1, 12.
Plaintiff has alleged that his wrongful conviction and incarceration were the direct result of the
Officer Defendants’ manipulation of witnesses, fabrication of evidence, and withholding of
evidence; and of Defendant Baltimore Police Department’s policies, customs, and practices of
condoning the Officer Defendants’ unconstitutional behavior. Id. at ¶ 3. After three decades of
incarceration, Plaintiff’s claims of innocence were finally recognized when the Circuit Court for
Baltimore City granted Plaintiff’s petition for a writ of actual innocence due to the recantation of
the only eyewitness to the murder. Id. at 34-42. Following the grant of Plaintiff’s petition for a
writ of actual innocence, the State dismissed the charges against Plaintiff and Plaintiff filed this
lawsuit. Id. at ¶43.
        As part of Plaintiff’s investigation into his claims Plaintiff served his First Set of
Interrogatories to the Officer Defendants. The Officer Defendants provided incomplete responses
to Interrogatories Nos. 5 and 11. Plaintiff notified the Officer Defendants of Plaintiff’s objections
to the Officer Defendants’ response in a letter. Ex. A (Letter to Officer Defendants, April 9,
2021) at 3-5. Plaintiff and the Officer Defendants conferred telephonically on April 23, 2021, to
discuss the issues in Plaintiff’s letter. Plaintiff and the Officer Defendants further corresponded
through email to confirm the issues that could be resolved and to identify the matters at which
they were at impasse. Ex. B (Emails between Plaintiff’s Counsel and counsel for the Officer
Defendants) 1 Plaintiff certifies that consistent with Local Rule 104.7, the parties have made
sincere attempts to resolve the differences between them and have been unable to reach a
resolution.

1
 The parties are still conferring about the other issues raised in Plaintiff’s letter and thus are not
addressed in this letter-motion.
        Case 1:19-cv-02473-SAG Document 80-3 Filed 05/13/21 Page 2 of 5
Page 2 of 5
Washington v. Baltimore Police Dep’t, et al., Case No. 19-cv-02473-SAG
       II.     Interrogatories Nos. 5 and 11

       The dispute about Interrogatory Nos. 5 and 11 is focused on the Officer Defendants’
incomplete responses and their refusal to supplement their response based on their claim that
supplementation is unduly burdensome and that Plaintiff can obtain these answer during the
deposition. The Officer Defendants’ arguments against supplementation must fail because they
are unsupported by the Federal Rules and caselaw.

       a. The Officer Defendants Are Required to Provide Complete Responses to Plaintiff’s
          Interrogatories

        Federal Rules of Civil Procedure 26, 33, and 37 govern the scope of an interrogatory, a
party’s obligation to respond to interrogatories, and the remedy when a party fails to comply with
the federal rules. Federal Rule of Civil Procedure 33 states that when a party answers an
interrogatory, “[e]ach interrogatory must, to the extent it is not objected to, be answered
separately and fully in writing under oath.” Fed. R. Civ. P. 33(b)(3). The Federal Rules do not
permit the answering party to only provide a partial response simply because the party prefers to
answer the interrogatory at a deposition. Nevertheless, this is what the Officer Defendants
attempt to do here.

       With regard to the Officer Defendants’ responses to Interrogatory No. 5, Plaintiff asked:

       Did you participate in any identification procedure or interview with Plaintiff, Rozetta
       Dorsey, Otis Robinson, Pamela Chavois, Hebert Manigault, Sheila Brady, Tangela
       Washington, Ronald Brady, Nathaniel Oliver, Chris McMiller, Angela Smith, Delores
       Smith, Vanessa Dubose, Sylvia Harper, Fannie McFadden, Marvina or Melvina Harper,
       and Lawrence Thomas or any other witness during the Faheem Ali homicide
       investigation, or were you aware that any such identification procedure or interview had
       taken place? If your answer to this question is anything other than an unqualified “no,”
       please describe your participation in or awareness of all identification procedures and
       interviews, including all actions that you took, the circumstances of each identification
       procedure or interview, all Communications that took place before, after, or during each
       identification procedure or interview, and all other Persons who participated in or were
       present during each identification procedure or interview.

In their responses, the Officer Defendants provided information only about whether they were
present for an identification procedure or interview and neglected to answer whether the Officer
Defendant was aware of any other identification procedure or interview that had been conducted.
Ex. D (Officer Tewey’s Responses to Plaintiff’s First Set of Interrogatories) at 14-15; Ex. E
(Officer Ceruti’s Responses to Plaintiff’s First Set of Interrogatories) at 14; Ex. F (Officer
Pellegrini Responses to Plaintiff’s First Set of Interrogatories) at 14-15; Ex. G (Officer Requer’s
Responses to Plaintiff’s First Set of Interrogatories) at 14-15. The Officer Defendants do not
state that they are unable to provide the requested information but instead simply fail to provide a
complete response. When this deficiency was raised in Plaintiff’s letter and during the
        Case 1:19-cv-02473-SAG Document 80-3 Filed 05/13/21 Page 3 of 5
Page 3 of 5
Washington v. Baltimore Police Dep’t, et al., Case No. 19-cv-02473-SAG
conference, the Officer Defendants responded that Plaintiff could seek this answer during a
deposition and as a result, the Officer Defendants did not need to supplement their response.

         This unilateral decision to defer answers until deposition not only contravenes the overall
goal of the Federal Rules of Civil Procedure, which is to “secure the just, speedy, and
inexpensive determination of every action and proceeding,” but also hinders Plaintiff’s ability to
identify areas of investigation in advance of the depositions and conduct an efficient
examination. FRCP 1; see also Jayne H. Lee, Inc. v. Flagstaff Indus. Corp., 173 F.R.D. 651, 653
(D. Md. 1997) (remarking that interrogatories “frequently serve as the foundation of additional
discovery” and failure to provide complete response can have a “spiraling effect” on discovery
later in the case); Coca Cola Co. v. Dixi-Cola Lab'ys, 30 F. Supp. 275, 279 (D. Md. 1939)
(noting that interrogatories are a “very useful, expeditious, and inexpensive method” for
conducting discovery). The Officer Defendants have not provided a cognizable basis for failing
to provide a complete response, and as a result, this Court should order the Officer Defendants to
supplement their answers accordingly.

        The same arguments apply to Officer Defendants’ responses to Interrogatory No. 11.
Plaintiff asked:

       Please state with specificity each activity and investigative task that you participated in
       during the Faheem Ali homicide investigation. For each activity and task, please
       describe the Person who assigned you each task, the Person to whom you reported for
       each task, and each other Person with whom you performed each task. Please note that
       the scope of this Interrogatory includes both the original Faheem Ali homicide
       investigation—including but not limited to any identification procedure or interview—
       and any investigation that took place following the arrest, prosecution, and conviction of
       Gary Washington —including but not limited to any investigation during any of Gary
       Washington’s criminal trials or appeals, and any investigation undertaken at any time
       after Gary Washington’s exoneration, up to and including the present day. If you answer
       this Interrogatory by referring to Documents, please affirm under oath that the sum total
       of your participation in the Gary Washington homicide investigation is described in the
       Documents that you reference.


The Officer Defendants’ responses were insufficient in that they did not provide information
about the reports and notes they authored during the Ali murder investigation, an action that falls
under the umbrella of “each activity and investigative task.” Ex. C at 21; Ex. D at 21; Ex. E at
21-22; Ex. F at 21-22. When this deficiency was raised in Plaintiff’s letter and during the
conference, the Officer Defendants stated that they would not supplement their response because
Plaintiff could obtain this information during the deposition.

        As the authorities cited above make clear, a party cannot avoid interrogatories on the
basis that those questions may overlap with lines of inquiry at a deposition. Quite the contrary,
interrogatories like the ones Plaintiff issued play an essential role in identifying areas of further
inquiry, and of gathering information before the depositions take place to assist Plaintiff in
        Case 1:19-cv-02473-SAG Document 80-3 Filed 05/13/21 Page 4 of 5
Page 4 of 5
Washington v. Baltimore Police Dep’t, et al., Case No. 19-cv-02473-SAG
shaping appropriate deposition questions. Interrogatories and depositions are not perfect
substitutes for each other, which is why the Federal Rules allow them both. For example, the
investigative file is over 100 pages; Plaintiff should not have to dedicate the limited time
Plaintiff has been allotted for each Officer Defendant’s deposition to conduct a page-by-page
examination to determine which reports or notes the Officer Defendants authored. Finally,
interrogatories also play other essential tools in discovery, such as committing parties to specific
positions.

       For the reasons stated above, this Court should order the Officer Defendants to
supplement their responses accordingly.

       b. Supplementing the Officer Defendants’ Responses is not Unduly Burdensome

        The Officer Defendants’ claim that supplementing their responses is unduly burdensome
is also baseless. As an initial matter, when Plaintiff and the Officer Defendants conferred about
Interrogatories Nos. 5 and 11, the Officer Defendants did not specifically state why completely
answering the interrogatories is unduly burdensome, other than to say that supplementing the
responses would take time. See Local Rule App. App. A, Guideline 10(e) (stating that if a party
asserts that the response to an interrogatory is unduly burdensome, then “the party making that
assertion is expected to disclose, promptly and with particularity, the facts on which it relies to
support that contention.”); see Tucker v. Ohtsu Tire & Rubber Co., 191 F.R.D. 495, 498 (D. Md.
2000) (“The party claiming that a discovery request is unduly burdensome must allege specific
facts that indicate the nature and extent of the burden, usually by affidavits or other reliable
evidence.”). Further, when evaluating a claim that discovery is unduly burdensome the court
should “consider both the importance of the discovery sought to the moving party, as well as the
cost and burden to the producing party.” U.S. E.E.O.C. v. McCormick & Schmick's Seafood
Restaurants, No. CIV.A. DKC-11-2695, 2012 WL 2577795, at *2 (D. Md. July 2, 2012).

        Here, the Plaintiff’s interrogatories are narrowly aimed at obtaining information that is
directly relevant to his claims. Plaintiff has alleged that the during the investigation into Faheem
Ali’s murder, the Officer Defendants fabricated evidence, withheld exculpatory evidence,
coerced witnesses, and extracted false identifications of Plaintiff being the shooter during their
interactions with witnesses. Dkt. 5 at ¶¶ 20-40, 93-100. Plaintiff has also raised a failure to
intervene claim. Id. at ¶¶ 114-118. As such, evidence pertaining to which reports or notes the
Officer Defendants authored, and the Officer Defendants’ awareness of the conduct of the
identification procedures and witness interviews, is essential to supporting Plaintiff’s claims and
proving Plaintiff’s allegations. Moreover, the burden on the Officer Defendants is minimal as the
Officer Defendants have access to the report and notes created during the homicide investigation
and can use these documents to identify the documents they authored. These reports and notes
can also be used to refresh their recollection about their knowledge of interviews and
identification procedures during the investigation. Plaintiff’s interrogatories fall squarely within
the scope of Federal Rules 26 and 33 and the Officer Defendants should be required to comply
with their discovery obligations.
        Case 1:19-cv-02473-SAG Document 80-3 Filed 05/13/21 Page 5 of 5
Page 5 of 5
Washington v. Baltimore Police Dep’t, et al., Case No. 19-cv-02473-SAG
      For the foregoing reasons, Plaintiff respectfully requests that this Court order the Officer
Defendants to supplement their answers to Interrogatory Nos. 5 and 11.



                                             Respectfully submitted,

                                             GARY WASHINGTON

                                      By:    /s/ Renee Spence
                                             One of Plaintiff’s Attorneys


Attorneys for Plaintiff
Jon Loevy*
Gayle Horn
Roshna Bala Keen*
Renee Spence*
LOEVY & LOEVY
311 N. Aberdeen St.
Third Floor
Chicago, IL 60607
(312) 243-5900
(312) 243-5902 (fax)
spence@loevy.com
*Admitted pro hac vice


                                CERTIFICATE OF SERVICE

       I, Renee Spence an attorney, hereby certify that I filed the foregoing document via the

Court’s CM/ECF system on May 13, 2021 and thereby served a copy on all counsel of record.




                                                     /s/ Renee Spence
                                                     One of Plaintiffs’ Attorneys
